
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT



Table of Contents


 
   
  Page

--------------------------------------------------------------------------------

1.   Termination of Existing Employment Agreements   1 2.   Employment; Term   1
3.   Offices and Duties   1 4.   Compensation   2 5.   Benefits   3 6.  
Termination   4 7.   Compensation Following Termination Prior to the End of the
Term   7 8.   Excise Tax Restoration Payment   11 9.   Offsets; Withholding   11
10.   Noncompetition; Nonsolicitation; Nondisclosure; etc   11    
10.1      Noncompetition; Nonsolicitation.   11     10.2      Proprietary
Information   13     10.3      Confidentiality and Surrender of Records   13    
10.4      Nondisparagement   13     10.5      No Other Obligations   14    
10.6      Forfeiture of Outstanding Options   14     10.7      Enforcement   14
    10.8      Cooperation with Regard to Litigation   15     10.9      Survival
  15     10.10    Company   15 11.   Insurance for the Company's Benefit   15
12.   Indemnification   15 13.   Notices   16 14.   Assignability; Binding
Effect   17 15.   Complete Understanding; Amendment; Waiver   17 16.  
Severability   17 17.   Survivability   18 18.   Governing Law; Arbitration;
Expenses; Interest   18     18.1      Governing Law   18    
18.2      Arbitration   18     18.3      Reimbursement of Expenses in Enforcing
Rights   19     18.4      Interest on Unpaid Amounts   19 19.   Reimbursement of
Expenses of Executive in Negotiating Agreement   19 20.   Titles and Captions  
19

--------------------------------------------------------------------------------


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
made as of the 1st day of November, 2000 (the "Effective Date"), by and between
SCIENTIFIC GAMES CORPORATION, a Delaware corporation formerly known as Autotote
Corporation (the "Company"), and A. Lorne Weil ("Executive").


W I T N E S S E T H:


        WHEREAS, Executive has been employed by the Company pursuant to an
Employment Agreement dated as of November 1, 1997, as amended by the letter
agreement dated September 10, 1998 and the Amendment to Employment Agreement
dated as of September 1, 2000 (the "Old Agreement"); and

        WHEREAS, the Company desires to continue to employ Executive with the
Company, and Executive wishes to continue to serve the Company, in the
capacities and on the terms and conditions set forth in this Agreement; and

        WHEREAS, the Company and Executive desire that this Agreement, amended
and restated as of November 1, 2000, replace and supersede the Old Agreement;

        NOW, THEREFORE, in consideration of the premises and the mutual benefits
to be derived herefrom and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

        1.    Termination of Existing Employment Agreements.    As of the
Effective Date, all existing employment agreements between the parties, whether
oral or written, including the Old Agreement, are hereby terminated, except as
provided in Section 12.

        2.    Employment; Term.    The Company hereby agrees to employ
Executive, and Executive hereby accepts continued employment with the Company,
in accordance with and subject to the terms and conditions set forth herein. The
term of employment of Executive under this Agreement (the "Term") shall be the
period commencing on the Effective Date and ending on December 31, 2004, and any
period of extension thereof in accordance with this Section 2, subject to
earlier termination in accordance with Section 6. The Term shall be extended
automatically without further action by either party by one additional year
(added to the end of the Term) first on December 31, 2004 (extending the Term to
December 31, 2005) and then on each succeeding December 31 thereafter, unless
either party shall have given written notice to the other party prior to the
June 30 preceding the date upon which such extension would become effective
electing not to further extend the Term, in which case Executive's employment
shall terminate on the date upon which such extension would otherwise have
become effective, unless earlier terminated in accordance with Section 6;
provided, however, that any termination pursuant to this Section 2 shall be
subject to and without limitation of or prejudice to Executive's rights with
respect to (i) a termination for Good Reason pursuant to Section 6(e)(viii), or
(ii) a termination without Cause pursuant to Section 6(g), as applicable.

        3.    Offices and Duties.    

        (a)  During the Term, Executive shall serve as Chairman of the Board,
President and Chief Executive Officer of the Company and shall report solely to
the Board of Directors of the Company (the "Board"). Executive agrees to serve
during the Term as a member of the Board, and of any Board committee to which
the Board may elect him.

        (b)  Executive shall perform such duties and responsibilities and have
such authority as are customary for the chairman of the board, president and
chief executive officer of a publicly held corporation of the size, type, and
nature of the Company as they may exist from time to time, but in no event shall
such duties, responsibilities and authority be reduced from those of Executive
at the Effective Date.

--------------------------------------------------------------------------------


        (c)  Executive shall devote his full business time and attention and
best efforts to his positions with the Company without commitment to other
business endeavors, except that so long as such activities do not preclude or
render unlawful Executive's employment by the Company or otherwise materially
inhibit the performance of his duties under this Agreement or materially impair
the business of the Company or its subsidiaries, Executive (i) may make personal
investments which are not in conflict with his duties to the Company and manage
personal and family financial and legal affairs, (ii) may continue to serve on
any board of directors on which he is known by the Board to be serving on the
Effective Date, as specified in Schedule A hereto, (iii) may undertake public
speaking engagements, and (iv) may serve as a director of (or hold a similar
position with) any other organization.

        (d)  Executive shall be the highest-ranking executive of the Company.

        4.    Compensation.    

        (a)    Base Salary.    During the Term the Company shall pay Executive a
base salary (the "Base Salary") at the initial rate of $750,000 per annum,
payable biweekly (except to the extent deferred under a deferred compensation
plan) and subject to all withholdings that are legally required or are agreed to
by Executive. The Base Salary shall be increased annually on each January 1
during the Term by a percentage of the Base Salary then in effect equal to the
percentage increase, if any, during the preceding twelve months in the Consumer
Price Index for the Greater New York area. In no event shall the Base Salary be
reduced.

        (b)    Incentive Compensation.    Executive shall have the opportunity
annually to earn incentive compensation in amounts determined by the
Compensation Committee of the Board (the "Committee") in accordance with the
applicable plan(s) of the Company as in effect from time to time; provided,
however, that (i) Executive shall have the opportunity to earn annually up to
100% of the Base Salary as incentive compensation pursuant to, and subject to
the terms and conditions of, the Company's Management Incentive Compensation
Plan as in effect from time to time (provided, however, that if no Management
Incentive Compensation Plan is in effect at any relevant time, or if such plan,
as in effect at any relevant time, does not provide a reasonable opportunity for
Executive to earn annually up to 100% of the Base Salary as incentive
compensation, then the Company shall provide such reasonable opportunity to
Executive independently of such plan, and provided further that Executive may in
the discretion of the Committee or the Board receive additional incentive
compensation); and (ii) Executive's annual opportunity for incentive
compensation shall, for each year, be on terms and conditions at least as
favorable to Executive as the most favorable terms and conditions for incentive
compensation offered to any other employee of the Company for such year. Any
incentive compensation payable to Executive shall be paid in accordance with the
Company's usual practices with respect to payment of incentive compensation to
its other senior executives (except to the extent deferred under a deferred
compensation plan). To accommodate the change in the Company's fiscal year end
from October 31 to December 31, the first annual period during the Term for
purposes of Executive's incentive compensation shall be the fourteen-month
period from the Effective Date through December 31, 2001, and Executive's annual
opportunity for incentive compensation based on Base Salary for such first
annual period of the Term, ending December 31, 2001, shall be determined with
reference to the Base Salary (as determined in accordance with the terms hereof)
payable in respect of such fourteen-month period. Notwithstanding anything to
the contrary herein or in any plan, policy or program of the Company, any other
compensation or benefit to which Executive is entitled that is based on a fiscal
year of the Company shall be computed for fiscal year 2001 so that the months of
November and December 2000 are included in such computation for the benefit of
Executive, except to the extent (if any) that (i) such months previously had
been reflected in a computation of such compensation or benefit, or
(ii) inclusion of such months would otherwise result in a duplication or overlap
of such compensation or benefit or the computation thereof; provided, however,
that if, in the case of clause (i) or (ii) above, the amount or value of such

2

--------------------------------------------------------------------------------


compensation or benefit in respect of such months (or portion thereof) as so
computed is less than what the amount or value of such compensation or benefit
would be for such months (or portion thereof) if such months (or portion
thereof) had been included in the computation of such compensation or benefit
for fiscal year 2001, then the amount or value of such compensation or benefit
for fiscal year 2001 shall be increased by the amount of such difference (it
being understood that, for the computation of any compensation or benefit which
is based on a comparison between amounts with respect to a given reference
period, including, without limitation, for purposes of Section 5(h) of this
Agreement, the amounts to be compared shall each be computed for the same
reference period).

        (c)    Executive Compensation Plans.    Executive shall be entitled
during the Term to participate, without discrimination or duplication, in the
Company's supplemental executive retirement plan and all other executive
compensation plans and programs which are made generally available by the
Company to its other senior executives (including, without limitation, any stock
option plans, performance share plans, management incentive plans, deferred
compensation plans, and supplemental retirement plans) in accordance with the
terms of such plans and programs and subject to the Company's right to at any
time amend or terminate any such plan or program; provided, however, that
Executive shall be eligible to participate in such executive compensation plans
and programs on terms and conditions at least as favorable to Executive as the
most favorable terms and conditions offered to any other employee of the
Company.

        5.    Benefits.    

        (a)  The Company shall reimburse Executive for all reasonable and
necessary travel, business entertainment and other business expenses incurred by
Executive in connection with the performance of his duties under this Agreement,
on a timely basis upon submission by Executive of vouchers therefor in
accordance with the Company's standard procedures.

        (b)  Executive shall be entitled to participate, without discrimination
or duplication, in any and all medical insurance, group health, disability,
life, accidental death, dismemberment insurance, pension, retirement, profit
sharing, stock ownership and other insurance, benefit, fringe benefits and
perquisite plans and programs which are made generally available by the Company
to its other senior executives; provided, however, that Executive shall be
eligible to participate in such insurance, benefit, fringe benefit and
perquisite plans and programs on terms and conditions at least as favorable to
Executive as the most favorable terms and conditions offered to any other
employee of the Company. The Company, in its sole discretion, may at any time
amend or terminate any such plans or programs; provided, however, that:

        (i)    At all times during the Term, such plans and programs in effect,
in the aggregate, shall provide Executive with benefits and compensation
substantially no less favorable than is provided by the Company to Executive
under such plans and programs as of the Effective Date;

        (ii)  The Company shall provide Executive with long-term disability
insurance and benefits substantially no less favorable (including any required
contributions by Executive) than such insurance and benefits in effect on the
Effective Date; and

        (iii)  The Company shall provide Executive with Company-paid group and
individual term life insurance providing a death benefit no less than that
provided under Company-paid insurance in effect on the Effective Date.

        (c)  If the Company adopts an equity investment program permitting
executives to elect to forego salary, annual incentive, other bonuses, annual
option opportunities under long-term incentive plans, or other specified
compensation or benefits in exchange for a grant of stock options, restricted
stock or other equity or non-equity awards or benefits, Executive will be
eligible to participate in such program on terms no less favorable than the
terms of participation of any other employee of the Company.

3

--------------------------------------------------------------------------------

        (d)  Executive shall be entitled to participate in the Company's
deferred compensation plan in accordance with the terms of such plan and subject
to the Company's right to at any time amend or terminate any such plan.

        (e)  Executive shall be entitled to paid vacation, holidays, and any
other time off in accordance with the Company's policies in effect from time to
time.

        (f)    The Company will use its best efforts to file with the Securities
and Exchange Commission and thereafter maintain the effectiveness of one or more
registration statements registering under the Securities Act of 1933, as
amended, the offer and sale of shares by the Company to Executive pursuant to
stock options or other equity-based awards granted to Executive under Company
plans. All outstanding stock options then held by Executive shall become fully
vested and non-forfeitable (i) upon the occurrence of any of the events
described in clauses (i) through (vii) of Section 6(e) and the Company's failure
to cure such event within thirty (30) days after its receipt of notice thereof
from Executive, (ii) in the event that during any period of three consecutive
months, individuals who at the beginning of such period constitute the Board
cease for any reason (except action by any stockholder of the Company) to
constitute at least one-third (1/3) of the Board, or (iii) upon the failure
(except solely by reason of Executive's own actions) of the Board or the Company
to approve or effectively seek to implement, in all material respects, any
material strategic plan or initiative for the Company, that, in any such case,
has been proposed in writing in good faith by Executive (provided that upon such
vesting the period of time afforded to the Company, pursuant to Section 6(e), to
otherwise cure any conduct alleged to constitute Good Reason within the meaning
of such Section 6(e) shall be extended from thirty (30) days to ninety
(90) days).

        (g)  Executive shall be deemed to have commenced employment with the
Company on August 1, 1990, for purposes of calculating Executive's period of
service under this Agreement except to the extent, if any, that any provision of
this Agreement specifically credits Executive with a longer period of service
for purposes of such provision.

        (h)  For purposes of computing the "Retirement Benefit" or equivalent
payment or benefit due to Executive under any SERP (as defined in Section 7(a)
below) in which Executive participates during the Term, or any payment or
benefit under Section 7 of this Agreement in lieu of any SERP benefit or
payment, the "Final Average Compensation" or equivalent reference compensation
amount, in the case of Executive, shall, notwithstanding the terms of such SERP,
be the higher of (x) such amount as otherwise determined pursuant to the terms
of the SERP or (y) an amount equal to the sum of (i) Executive's then-current
Base Salary immediately prior to termination plus (ii) such then-current Base
Salary multiplied by (A) the sum of the Incentive Compensation Percentages for
each of the Reference Years divided by (B) 3; where (X) "Incentive Compensation
Percentage" for a Reference Year means the percentage expressed by dividing the
aggregate incentive compensation and bonuses paid to Executive in such Reference
Year by Executive's Base Salary in such Reference Year, and (Y) "Reference Year"
means each of the three consecutive calendar years with the highest Incentive
Compensation Percentages during the period of ten calendar years immediately
preceding termination.

        6.    Termination.    Executive's employment hereunder may be terminated
prior to the end of the Term under the following circumstances:

        (a)    Death; Total Disability.    Executive's employment hereunder
shall terminate upon Executive's death, and the Company may terminate
Executive's employment hereunder in the event of Executive's "Total Disability."
For purposes of this Agreement, "Total Disability" shall mean Executive's
failure to perform the duties and responsibilities contemplated under this
Agreement for a period of more than 180 days during any consecutive 12-month
period, due to physical or mental incapacity or impairment as determined by a
physician or physicians selected by the Company and reasonably acceptable to
Executive unless, within 30 days after Executive has received written notice
from the Company of a proposed termination due to such failure (as determined in
accordance with the foregoing provisions of

4

--------------------------------------------------------------------------------


this sentence) which notice shall include a copy of the findings of such
physician or physicians and shall refer to this Section 6(a), Executive shall
have returned to the full performance of his duties hereunder and shall have
presented to the Company a written certificate of Executive's good health by a
physician selected by Executive and reasonably acceptable to the Company.

        (b)    Retirement.    Executive may terminate his employment hereunder
upon retirement at or after age 65 or at or after age 55 following at least
10 years of full-time employment with the Company ("Normal Retirement") or prior
to such age upon approval by the Committee ("Approved Early Retirement"), in
each case upon forty-five (45) days' prior written notice to the Company
referring to this Section 6(b).

        (c)    Termination by the Company for Cause.    The Company may
terminate Executive's employment hereunder for Cause at any time upon written
notice to Executive referring to this Section 6(c). For purposes of this
Agreement, the term "Cause" shall mean Executive's gross misconduct (as defined
herein) or willful and material breach of Section 10.1(a) (other than the first
sentence thereof), 10.1(b), 10.2 (other than the first and penultimate sentences
thereof), 10.3, 10.4, or 10.8. For purposes of this definition, "gross
misconduct" shall mean (i) Executive's conviction in a court of law of a felony
under applicable federal or state law that was committed while Executive was
employed by the Company, or (ii) Executive's willful and continued failure
substantially to perform his material duties under this Agreement or any act or
omission on the part of Executive not requested or approved by the Board
constituting willful malfeasance or gross negligence in the performance of
Executive's material duties under this Agreement. For purposes of this
Agreement, an act or failure to act on Executive's part shall be considered
"willful" if it was done or omitted to be done by him not in good faith and
shall not include any act or failure to act resulting from any physical or
mental incapacity or impairment of Executive. Executive may not be terminated
for Cause unless and until there shall have been delivered to him, within ninety
(90) days after the Board (A) had actual knowledge of conduct or an event
allegedly constituting Cause and (B) had reason to believe that such conduct or
event could be grounds for termination for Cause, a copy of a resolution duly
adopted by the Board by a vote of Directors constituting a majority of the Board
(excluding Executive) at a meeting of the Board which a quorum is present and
which is called and held for such purpose (after giving Executive reasonable
notice of the specific grounds for such termination and, except if a felony
conviction is the grounds for termination, 30 days to correct such grounds, and
affording Executive and his counsel the opportunity to be heard before the
Board) finding that, in the good faith opinion of the Board, Executive was
guilty of conduct constituting Cause (the "Cause Resolution").

        If, within 30 days of Executive's receipt of notice of his termination
for Cause, Executive in good faith files a claim in arbitration disputing the
termination for Cause, Executive shall, during the pendency of the arbitration,
be considered a suspended employee of the Company and be entitled to receive
compensation and benefits under this Agreement as if he had not been terminated.
If the arbitration panel finds that the Company had Cause to terminate
Executive's employment, Executive shall, within 5 days of the arbitration award,
repay any amounts provided to him by the Company in respect of periods
commencing after his termination, including but not limited to salary
continuation and the value of all benefits provided to Executive in respect of
periods commencing after his termination, in excess of any amounts to which he
was entitled under this Agreement upon a termination for Cause. If the
arbitration panel finds that the Company did not have Cause to terminate
Executive's employment: (x) Executive's employment shall be deemed to have been
terminated without Cause as of the date which is 90 days after the date of
notice of his termination for Cause; and (y) any amounts paid to Executive by
the Company in respect of periods commencing after 90 days following the date of
the notice of his termination for Cause, including but not limited to salary
continuation and the value of all benefits provided to Executive, shall be
credited against amounts owed to Executive under Section 7(c) of this Agreement.

5

--------------------------------------------------------------------------------


        (d)    Termination by the Company Without Cause.    The Company may
terminate Executive's employment hereunder at any time, without Cause, for any
reason or no reason.

        (e)    Termination by Executive for Good Reason.    Executive may
terminate his employment hereunder for Good Reason. For purposes of this
Agreement, "Good Reason" shall mean: without Executive's prior written consent,
(i) a material change, adverse to Executive, in Executive's positions, titles or
offices as set forth in Section 3, or status rank, nature of responsibilities,
or authority within the Company, or removal of Executive from, or failure to
nominate, reappoint or reelect Executive as the Chairman of the Board, or as a
member of any Board committee on which he has served during the Term (except if
required by a change in law, accounting rule, or the rules of any national
securities exchange or automated quotation system on which the Company's
securities may be listed or quoted), including a failure of the Board or
stockholders to take such actions (notwithstanding their legal right to do so),
except, in such case, in connection with the termination of Executive's
employment for Cause, Total Disability, Normal Retirement or Approved Early
Retirement, or death, (ii) an assignment of any significant duties to Executive
which are inconsistent with his positions or offices held under Section 3,
(iii) a decrease in Base Salary or other compensation or in any compensation
opportunities or a material decrease in the aggregate benefits provided under
this Agreement, (iv) any other failure by the Company to perform any material
obligation under, or breach by the Company of any material provision of, this
Agreement, (v) a relocation of the Corporate Offices of the Company more than 35
miles from the latest location of such offices prior to such relocation,
(vi) any failure to secure the agreement of any successor corporation or other
entity to the Company to fully assume the Company's obligations under this
Agreement in a form reasonably acceptable to Executive, (vii) any attempt by the
Company to terminate Executive for Cause which does not result in a valid
termination for Cause, except where (x) valid grounds for Cause exist but are
corrected as permitted under Section 6(c) or (y) the Company, prior to 35 days
after Executive's receipt of a copy of the Cause Resolution, revokes the Cause
Resolution, takes any and all other steps reasonably necessary to retract its
allegations of Cause and fully restore Executive to active employment in
accordance with the terms of this Agreement, effective immediately prior to the
adoption of the Cause Resolution, and pays (or reimburses Executive for) any
costs and expenses reasonably incurred by Executive in connection with such
attempted termination, and (viii) the failure of the parties to agree in writing
at the end of the Term (or any extension thereof) to the terms of Executive's
continued employment where only Executive, and not the Company, has given notice
electing not to further extend the Term pursuant to the last sentence of
Section 2. Executive shall not be considered to have terminated for Good Reason
unless Executive shall have provided the Company with written notice of the
specific reasons for such termination within ninety (90) days after he has
actual knowledge of the event that is the basis for such termination and (except
in the case of a termination pursuant to clause (vii) or (viii) of the preceding
sentence) affords the Company at least thirty (30) days to cure the alleged
conduct.

        (f)    Termination by Executive for Other than Good Reason.    Executive
may terminate his employment hereunder for any reason or no reason upon thirty
(30) days' prior written notice to the Company referring to this Section 6(f);
provided, however, that a termination of Executive's employment by reason of
death, Total Disability, Normal or Early Retirement, or Good Reason shall not
constitute a termination by Executive for other than Good Reason pursuant to
this Section 6(f).

        (g)    Termination Upon the Company's Failure to Extend the Term.    An
election by the Company not to extend the Term pursuant to Section 2 hereof
shall be deemed for all purposes of this Agreement (including, without
limitation, for purposes of Sections 7(c) and 10.1(a) hereof) to be a
termination of Executive's employment hereunder by the Company without Cause as
of the date of expiration of the Term.

6

--------------------------------------------------------------------------------


        7.    Compensation Following Termination Prior to the End of the
Term.    In the event that Executive's employment hereunder is terminated prior
to the end of the Term, Executive shall be entitled only to the following
compensation and benefits:

        (a)    Termination by Reason of Death, Normal Retirement, or Approved
Early Retirement.    In the event that Executive's employment is terminated
prior to the expiration of the Term by reason of Executive's death, pursuant to
Section 6(a), or by reason of his Normal Retirement or Approved Early Retirement
pursuant to Section 6(b), the Company shall pay the following amounts, and make
the following other benefits available, to Executive (or Executive's spouse or
estate, as the case may be):

        (i)    Any accrued but unpaid Base Salary (as determined pursuant to
Section 4(a)) for services rendered to the date of termination;

        (ii)  All vested, nonforfeitable amounts owing or accrued at the date of
termination under any compensation and benefit plans, programs, and arrangements
set forth or referred to in Sections 4(b), 4(c), and 5 (including any earned and
vested annual incentive compensation and long term incentive award but excluding
any incentive compensation under Section 4(b) for the year of termination) in
which Executive theretofore participated, to be paid in accordance with the
terms and conditions of such plans, programs, and arrangements (and agreements
and documents thereunder);

        (iii)  In lieu of any incentive compensation under Section 4(b) for the
year of termination, an amount equal to the amount of annual incentive
compensation payable to Executive assuming achievement of the maximum
performance targets for such year, multiplied by a fraction the numerator of
which is the number of days Executive was employed in the year of termination
and the denominator of which is the total number of days in the year of
termination;

        (iv)  Stock options held by Executive at termination, if not then vested
and exercisable, will become fully vested and exercisable at the date of such
termination, and any such options which were granted on or after November 1,
1997 (that is, the Effective Date of the Old Agreement) shall remain exercisable
until the earlier of three years after the date of such termination or the
scheduled expiration date, and, in other respects, all such options shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such options were granted;

        (v)  All deferred stock awards, and all deferral arrangements under any
deferred compensation plan, will be settled in accordance with the plans and
programs under which the awards were granted or governing the deferral
including, if so permitted by the plans or programs, Executive's duly executed
deferral election forms or the terms of any mandatory deferral;

        (vi)  Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed in accordance with
Section 5(a);

        (vii) If Executive's employment terminates due to his Normal Retirement
or Approved Early Retirement, Executive may elect continued participation after
termination in the Company's health and medical coverage for himself and his
spouse and dependent children after such coverage would otherwise end until such
time as Executive becomes eligible for Medicare; provided, however, that in the
event of such election, Executive shall pay the Company each year an amount
equal to the then-current annual COBRA premium being paid (or payable) by any
other former employee of the Company;

        (viii)  Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits payable hereunder following Executive's death;

7

--------------------------------------------------------------------------------




        (ix)  In lieu of any payments and benefits under any supplemental
executive retirement plan or substantially similar plan (a "SERP") in which
Executive participated during the Term, Executive shall be entitled to receive
the greater of: (y) all payments and benefits to which Executive otherwise would
have been entitled under the SERP (computed in accordance with Section 5(h)
hereof); and (z) all payments and benefits to which Executive otherwise would
have been entitled under the SERP (computed in accordance with Section 5(h)
hereof) if Executive had 15 years of service with the Company. Such payments and
benefits shall be payable in a lump sum or in equal installments, as determined
by Executive in his discretion, in accordance with the terms and conditions of
the SERP; provided, however, that Executive shall not be entitled to receive
payments in installments unless at least 12 months prior to the date of the
termination of his employment, he elected to receive payments in installment
form under the SERP. If Executive receives such payment(s) under this
Section 7(a)(ix), Executive shall forfeit all rights under the SERP, and the
SERP shall have no force and effect with respect to Executive;

Provided, however, that Executive will be entitled to the benefit of any terms
of plans or agreements applicable to Executive which are more favorable than
those specified in this Section 7(a).

        Amounts payable under (i), (ii), (iii), and (vi) above will be paid as
promptly as practicable after termination of Executive's employment; provided,
however, that, to the extent that the Company would not be entitled to deduct
any such payments (other than those under (i) above) under Internal Revenue Code
Section 162(m), such payments shall be made at the earliest time that the
payments would be deductible by the Company without limitation under Section 162
(m) (unless this provision is waived by the Company).

        (b)    Termination by the Company for Cause; Termination by Executive
for Other than Good Reason.    In the event that Executive's employment is
terminated by the Company for Cause pursuant to Section 6(c) or by Executive for
other than Good Reason pursuant to Section 6(f), the Company shall pay the
following amounts, and make the following other benefits available, to
Executive:

        (i)    Any accrued but unpaid Base Salary (as determined pursuant to
Section 4(a)) for services rendered to the date of termination;

        (ii)  All vested nonforfeitable amounts owing or accrued at the date of
termination under any compensation and benefit plans, programs, and arrangements
set forth or referred to in Sections 4(b), 4(c), and 5 hereof (including any
earned and vested annual incentive compensation) in which Executive theretofore
participated will be paid under the terms and conditions of such plans,
programs, and arrangements (and agreements and documents thereunder);

        (iii)  Except as provided in Section 10.6, all stock options and
deferred stock awards will be governed by the terms of the plans and programs
under which the options or awards were granted;

        (iv)  Non-forfeitable amounts credited to any deferral account of
Executive under deferral arrangements referred to in Section 5(d) hereof at the
date of termination will be settled in accordance with the plans and programs
under which the awards were granted or governing the deferral including, if so
permitted by the plans or programs, Executive's duly executed deferral election
forms or the terms of any mandatory deferral; and

        (v)  Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed, in accordance with
Section 5(a).

Amounts payable under (i), (ii), and (v) above will be paid as promptly as
practicable after termination of Executive's employment; provided, however,
that, to the extent that the Company would not be entitled to deduct any such
payments under Internal Revenue Code Section 162(m), such payments shall be made
at the earliest time that the payments would be deductible by the Company
without limitation under Section 162(m) (unless this provision is waived by the
Company).

8

--------------------------------------------------------------------------------

        (c)    Termination by Reason of Total Disability; Termination by the
Company Without Cause; Termination by Executive For Good Reason.    In the event
that Executive's employment is terminated by reason of Total Disability pursuant
to Section 6(a), or by the Company without Cause pursuant to Section 6(d) or
6(g), or by Executive for Good Reason pursuant to Section 6(e), the Company
shall pay the following amounts, and make the following other benefits
available, to Executive:

        (i)    A lump sum cash payment in an amount equal to three times the sum
of (x) Executive's then-current Base Salary at the rate payable in accordance
with Section 4(a) hereof, at the date of termination plus (y) the Severance
Annual Incentive Amount (as defined below), will be paid to Executive; provided,
however, that Executive may elect to receive the amount payable under this
Section 7(c)(i) in equal monthly installments over the 36 months following
termination, without interest, in lieu of receiving a lump sum cash payment. For
purposes of this Section 7(c)(i) and Section 7(c)(iv), the "Severance Annual
Incentive Amount" shall be the greater of (1) the average annual incentive
compensation paid to Executive for the three years immediately preceding the
year of termination or (2) the annual incentive compensation payable to
Executive upon achievement of the maximum performance targets for the year of
termination;

        (ii)  The unpaid portion of Base Salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of termination, pro rated
through such date of termination, will be paid;

        (iii)  All vested, nonforfeitable amounts owing or accrued at the date
of termination under any compensation and benefit plans, programs, and
arrangements set forth or referred to in Sections 4(b) and 5(a) and 5(c) hereof
(including any earned and vested annual incentive compensation) in which
Executive theretofore participated will be paid under the terms and conditions
of such plans, programs, and arrangements (and agreements and documents
thereunder);

        (iv)  In lieu of any annual incentive compensation under Section 4(b)
for the year in which Executive's employment terminated (unless otherwise
payable under (iii) above), Executive will be paid an amount equal to (X) the
Severance Annual Incentive Amount as defined in Section 7(c)(i), multiplied by
(Y) a fraction the numerator of which is the number of days Executive was
employed in the year of termination and the denominator of which is the total
number of days in the year of termination;

        (v)  Stock options held by Executive at termination, if not then vested
and exercisable, will become fully vested and exercisable at the date of such
termination, and any such options which were granted on or after November 1,
1997 or, if previously granted, were not "in the money" as of November 1, 1997
shall remain exercisable until the scheduled expiration date, and, in other
respects, all such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;

        (vi)  Deferred stock held by Executive at termination will become fully
vested and non-forfeitable, and shall be settled upon such termination, without
regard to any stated period of deferral otherwise remaining in respect of such
amounts;

        (vii) Executive shall be entitled to receive an amount equal to the
amount accrued under any deferred compensation plan or agreement in effect at
the date of termination in which Executive is a participant or party, less
required withholding taxes under Section 9, as promptly as practicable following
such date of termination; the amount paid under this Section 7(c)(vii) shall be
equal to Executive's account balance on the date of the termination of
Executive's employment if the deferred compensation amount is in the form of an
account balance or, if the deferred compensation amount is not in the form of an
account balance, the present value of the deferred compensation on the date of
the termination of Executive's employment, calculated using a discount rate (the
"Discount Rate") equal to the yield, at the time of determination, for U.S.
Treasury securities having a maturity of thirty years; if Executive elects to
receive payment under

9

--------------------------------------------------------------------------------




this Section 7(c)(vii), Executive shall forfeit all rights under any such
deferred compensation plan or agreement, and such deferred compensation plan or
agreement shall have no force and effect with respect to Executive;

        (viii)  Reasonable business expenses and disbursements incurred by
Executive prior to such termination will be reimbursed, in accordance with
Section 5(a);

        (ix)  For (A) a period of 3 years after such termination other than due
to Total Disability or (B) the period from termination due to Total Disability
until Executive attains age 65, Executive shall continue to participate in all
employee and executive benefit plans, programs, and arrangements under Section 5
providing health, medical, disability and life insurance benefits in which
Executive was participating immediately prior to termination, the terms of which
allow Executive's continued participation, as if Executive had continued in
employment with the Company during such period or, if such plans, programs, or
arrangements do not allow Executive's continued participation, Executive shall
receive a cash payment equivalent on an after-tax basis to the value of the
additional benefits Executive would have received under such plans, programs,
and arrangements in which Executive was participating immediately prior to
termination, as if Executive had received credit under such plans, programs, and
arrangements for service and age with the Company during such period following
Executive's termination as provided in clause (A) or (B) above (as applicable),
with such benefits payable by the Company at the same times and in the same
manner as such benefits would have been received by Executive under such plans
(it being understood that the value of any insurance-provided benefits will be
based on the premium cost to Executive, which shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating);

        (x)  In lieu of any payments and benefits under any SERP in which
Executive participated during the Term, Executive shall be entitled to receive
the greater of: (y) all payments and benefits to which Executive otherwise would
have been entitled under the SERP (computed in accordance with Section 5(h)
hereof); and (z) all payments and benefits to which Executive otherwise would
have been entitled under the SERP if Executive had 15 years of service with the
Company (computed in accordance with Section 5(h) hereof). Such payments and
benefits shall be payable in a lump sum or in equal installments, as determined
by Executive in his discretion, in accordance with the terms and conditions of
the SERP; provided, however, that Executive shall not be entitled to receive
payments in installments unless at least 12 months prior to the date of the
termination of his employment, he elected to receive payments in installment
form under the SERP; if Executive receives such payment(s) under this
Section 7(c)(x), Executive shall forfeit all rights under the SERP, and the SERP
shall have no force and effect with respect to Executive;

        Provided, however, that if the Company terminates Executive's employment
without Cause and does not provide Executive with at least 90 days' prior
written notice of such termination, the date of Executive's termination for all
purposes of this Agreement except Section 7(c)(viii) shall be the 90th day after
Executive received written notice from the Company of the termination; and

        Provided further that Executive will be entitled to the benefit of any
terms of plans or agreements applicable to Executive which are more favorable
than those specified in this Section 7(c). Except as otherwise expressly
provided above, amounts payable under this Section 7(c), will be paid as
promptly as practicable after termination of Executive's employment, and in no
event more than 30 days after such termination.

        Notwithstanding the foregoing, if a reduction in Base Salary or other
level of compensation or benefit was a basis for Executive's termination for
Good Reason, the Base Salary or other level of compensation in effect before
such reduction shall be used to calculate payments or benefits under this
Section 7(c).

10

--------------------------------------------------------------------------------


        (d)    No Obligation to Mitigate.    Executive shall not be required to
seek other employment or otherwise to mitigate Executive's damages upon any
termination of employment; provided, however, that, to the extent Executive
receives from a subsequent employer health or other insurance benefits
substantially similar to the benefits referred to in Section 5, any such
benefits to be provided by the Company to Executive following the Term shall be
correspondingly reduced.

        (e)    No Other Benefits or Compensation.    Except as may be provided
under this Agreement, under any other written agreement between Executive and
the Company, or under the terms of any plan or policy applicable to Executive,
Executive shall have no right to receive any other compensation from the
Company, or to participate in any other plan, arrangement or benefit provided by
the Company, with respect to any future period after such termination or
resignation.

        (f)    Release of Employment Claims.    Executive agrees, as a condition
to receipt of any termination payments and benefits provided for in Section 7
(other than compensation and benefits earned through the date of termination),
that he will execute a general release agreement, in a form reasonably
satisfactory to the Company, releasing any and all claims arising out of
Executive's employment (other than enforcement of this Agreement)

        8.    Excise Tax Restoration Payment.    Notwithstanding anything to the
contrary in this Agreement, in the event that any payment or distribution of any
type to or for the benefit of Executive made by the Company, by any of its
affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the Company's assets (within the meaning
of section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the "Code")) or by any affiliate of such person, whether
paid or payable or distributed or distributable pursuant to the terms of an
employment agreement or otherwise (the "Total Payments"), would be subject to
the excise tax imposed by section 4999 of the Code or any interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest or penalties, are collectively referred to as the "Excise Tax"), then
Executive shall be entitled to receive an additional payment (an "Excise Tax
Restoration Payment") in an amount that shall fund the payment by Executive of
any Excise Tax on the Total Payments as well as all income taxes imposed on the
Excise Tax Restoration Payment, any Excise Tax imposed on the Excise Tax
Restoration Payment and any interest or penalties imposed with respect to taxes
on the Excise Tax Restoration or any Excise Tax.

        9.    Offsets; Withholding.    Amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
except for any amounts that are owed to the Company by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding (but without limiting the terms of
Section 8), all payments to be made to Executive under this Agreement, including
under Section 7, or otherwise by the Company will be subject to required
withholding taxes and other legally required deductions.

        10.    Noncompetition; Nonsolicitation; Nondisclosure; etc.    

        10.1    Noncompetition; Nonsolicitation.    

        (a)  Executive acknowledges the highly competitive nature of the
Company's business and that access to the Company's confidential records and
proprietary information renders him special and unique within the Company's
industry. In consideration of the amounts that may hereafter be paid to
Executive pursuant to this Agreement (including, without limitation, Sections 4
and 7), Executive agrees that during the Term (and any extensions thereof) and
during the Covered Time (as defined in Section 10.1(e)), Executive, alone or
with others, will not, directly or indirectly, engage (as owner, investor,
partner, stockholder, employer, employee, consultant, advisor, director or
otherwise) in any business in which he has been directly engaged on behalf of
the Company, or which he has supervised as an executive thereof, during the last
two years prior to such termination, or was engaged in by the Company with
Executive's actual knowledge or planned by the Company with Executive's actual

11

--------------------------------------------------------------------------------

knowledge at the time of such termination, in any geographic area in which such
business was conducted or planned to be conducted (a "Competing Business");
provided, however, that this Section 10.1(a) shall not restrict Executive from
engaging in (and the term "Competing Business" shall not include) any business
in which the Company no longer engages or plans to engage; provided further that
this Section 10.1(a) shall not apply if Executive terminates his employment for
Good Reason pursuant to clause (i), (ii), (iii), (iv), (v), (vi), or (vii) of
Section 6(e) or if Executive's employment is terminated by the Company without
Cause; and provided further that activities of the Company, or activities
engaged in by Executive for or on behalf of the Company, are not restricted by
this Section 10.1(a) and shall not constitute a "Competing Business." Ownership
of (i) the securities of any entity for which a Competing Business represents
less than 10% of net sales or net income (as determined in accordance with
generally accepted accounting principles) for the most recent fiscal year (or if
such entity has not completed a fiscal year, net sales or net income projected
for its first fiscal year) or (ii) not more than two percent of the equity
securities of any company having securities listed on an exchange or regularly
traded in the over-the-counter market shall not, of itself, be deemed
inconsistent with this Section 10.1(a). Nothing herein shall require Executive
to sell or otherwise dispose of any securities of any entity if the acquisition
of such securities did not violate the terms of this Section 10.1(a) at the time
of such acquisition.

        (b)  In further consideration of the amounts that may hereafter be paid
to Executive pursuant to this Agreement (including, without limitation, Sections
4, 5, and 7), Executive agrees that during the Term (including any extensions
thereof) and during the Covered Time he shall not, directly or indirectly,
(i) solicit or attempt to induce any of the employees, agents, consultants or
representatives of the Company to terminate his, her, or its relationship with
the Company; (ii) solicit or attempt to induce any of the employees, agents,
consultants or representatives of the Company to become employees, agents,
consultants or representatives of any other person or entity; (iii) solicit or
attempt to induce any customer, vendor or distributor of the Company to curtail
or cancel any business with the Company; or (iv) hire any person who, to
Executive's actual knowledge, is, or was within 180 days prior to such hiring,
an employee of the Company.

        (c)  During the Term (including any extensions thereof) and during the
Covered Time, Executive agrees that upon the earlier of Executive's
(i) negotiating with any Competitor (as defined below) concerning the possible
employment of Executive by the Competitor, (ii) responding to (other than for
the purpose of declining) an offer of employment from a Competitor, or
(iii) becoming employed by a Competitor, (x) Executive will provide copies of
Section 10 of this Agreement to the Competitor, and (y) in the case of any
circumstance described in (i) or (ii) above occurring during the Covered Time,
and in the case of any circumstance described in (iii) above occurring during
the Term or during the Covered Time, Executive will promptly provide notice to
the Company of such circumstances. Executive further agrees that the Company may
provide notice to a Competitor of Executive's obligations under this Agreement.
For purposes of this Agreement, "Competitor" shall mean any entity (other than
the Company) that engages, directly or indirectly, in the United States in any
Competing Business.

        (d)  Executive understands that the restrictions in this Section 10.1
may limit his ability to earn a livelihood in a business similar to the business
of the Company but nevertheless agrees and acknowledges that the consideration
provided under this Agreement (including, without limitation, Sections 4, 5, and
7) is sufficient to justify such restrictions. In consideration thereof and in
light of Executive's education, skills and abilities, Executive agrees that he
will not assert in any forum that such restrictions prevent him from earning a
living or otherwise should be held void or unenforceable.

        (e)  For purposes of this Section 10.1, "Covered Time" shall mean the
period beginning on the date of termination of Executive's employment (the "Date
of Termination") and ending twenty-four months after the Date of Termination;
provided, however, that if Executive terminates his employment for Good Reason
pursuant to clause (viii) of Section 6(e), "Covered Time" shall mean for
purposes of

12

--------------------------------------------------------------------------------


Section 10.1(a) the period beginning on the Date of Termination and ending six
months after the Date of Termination.

            10.2    Proprietary Information.    Executive acknowledges that
during the course of his employment with the Company he will necessarily have
access to and make use of proprietary information and confidential records of
the Company. Executive covenants that he shall not during the Term or at any
time thereafter, directly or indirectly, use for his own purpose or for the
benefit of any person or entity other than the Company, nor otherwise disclose
to any individual or entity, any such proprietary information, unless such
disclosure has been authorized in writing by the Company or is otherwise
required by law. The term "proprietary information" means: (a) the software
products, programs, applications, and processes utilized by the Company; (b) the
name and/or address of any customer or vendor of the Company or any information
concerning the transactions or relations of any customer or vendor of the
Company with the Company; (c) any information concerning any product,
technology, or procedure employed by the Company but not generally known to its
customers or vendors or competitors, or under development by or being tested by
the Company but not at the time offered generally to customers or vendors;
(d) any information relating to the Company's computer software, computer
systems, pricing or marketing methods, sales margins, cost of goods, cost of
material, capital structure, operating results, borrowing arrangements or
business plans; (e) any information identified as confidential or proprietary in
any line of business engaged in by the Company; (f) any information that, to
Executive's actual knowledge, the Company ordinarily maintains as confidential
or proprietary; (g) any business plans, budgets, advertising or marketing plans;
(h) any information contained in any of the Company's written or oral policies
and procedures or manuals; (i) any information belonging to customers, vendors
or any other person or entity which the Company, to Executive's actual
knowledge, has agreed to hold in confidence; (j) any inventions, innovations or
improvements covered by this Agreement; and (k) all written, graphic, electronic
data and other material containing any of the foregoing. Executive acknowledges
that information that is not novel or copyrighted or patented may nonetheless be
proprietary information. The term "proprietary information" shall not include
information generally known or available to the public or generally known or
available to the industry or information that becomes available to Executive on
a non-confidential basis from a source other than the Company or its directors,
officers, employees, or agents (without breach of any obligation of
confidentiality of which Executive has actual knowledge at the time of the
relevant disclosure by Executive.)

            10.3    Confidentiality and Surrender of Records.    Executive shall
not during the Term or at any time thereafter (irrespective of the circumstances
under which Executive's employment by the Company terminates), except as
required by law, directly or indirectly publish, make known or in any fashion
disclose any confidential records to, or permit any inspection or copying of
confidential records by, any individual or entity other than in the course of
such individual's or entity's employment or retention by the Company, nor shall
he retain, and will deliver promptly to the Company, any of the same following
termination of his employment hereunder for any reason or upon request by the
Company. For purposes hereof, "confidential records" means those portions of
correspondence, memoranda, files, manuals, books, lists, financial, operating or
marketing records, magnetic tape, or electronic or other media or equipment of
any kind in Executive's possession or under his control or accessible to him
which contain any proprietary information. All confidential records shall be and
remain the sole property of the Company during the Term and thereafter.

            10.4    Nondisparagement.    Executive shall not, during the Term
and thereafter, disparage in any material respect the Company, any affiliate of
the Company, any of their respective businesses, any of their respective
officers, directors or employees, or the reputation of any of the foregoing
persons or entities. Notwithstanding the foregoing, nothing in this Agreement
shall preclude

13

--------------------------------------------------------------------------------

Executive from making truthful statements that are required by applicable law,
regulation or legal process or are reasonably required to describe the conduct,
decisions, or policies of the Company or any of its affiliates, or their
respective businesses, officers, directors or employees.

        10.5    No Other Obligations.    Executive represents that he is not
precluded or limited in his ability to undertake or perform the duties described
herein by any contract, agreement or restrictive covenant. Executive covenants
that he shall not employ the trade secrets or proprietary information of any
other person in connection with his employment by the Company without such
person's authorization.

        10.6    Forfeiture of Outstanding Options.    The provisions of
Section 7 notwithstanding, if Executive willfully and materially fails to comply
with any restrictive covenant under Section 10.1(a) (other than the first
sentence thereof), 10.1(b), 10.2 (other than the first and penultimate sentences
thereof), 10.3, 10.4, or 10.8, all options to purchase Common Stock granted by
the Company and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options shall be cancelled.
Notwithstanding the foregoing, Executive shall not forfeit any option (i) unless
there shall have been delivered to him, within ninety (90) days after the Board
(A) had knowledge of conduct or an event allegedly constituting grounds for such
forfeiture and (B) had reason to believe that such conduct or event could be
grounds for such forfeiture, a copy of a resolution duly adopted by the Board by
a vote of Directors constituting a majority of the Board (excluding Executive)
at a meeting of the Board in which a quorum is present and which is called and
held for such purpose (after giving Executive reasonable notice specifying the
nature of the grounds for such forfeiture and not less than 30 days to correct
such grounds and affording Executive and his counsel the opportunity to be heard
before the Board) finding that, in the good faith opinion of the Board,
Executive has engaged and continues to engage in conduct set forth in this
Section 10.6 which constitutes grounds for forfeiture of Executive's options;
and (ii) if, within 30 days following his receipt of such resolution, Executive
commences an arbitration proceeding in accordance with Section 18.2 disputing
such grounds, in which case such forfeiture shall be tolled pending the
resolution of Executive's claim and shall not occur if the arbitration panel
finds that the Company is not entitled to cause the forfeiture.

        If the arbitration panel finds that the Company is entitled to cause the
forfeiture of Executive's options, Executive shall be required to forfeit such
options immediately. If any option is exercised after delivery of the Board's
notice of forfeiture and if such forfeiture subsequently occurs pursuant to the
foregoing terms of this Section 10.6, Executive shall be required to return to
the Company all shares acquired upon such exercise; provided further that if
Executive has sold any shares he acquired upon such exercise, Executive shall
pay to the Company an amount equal to the difference between the aggregate sale
price of the shares sold and the aggregate exercise price paid by Executive for
such shares. Any such forfeiture shall apply to such options notwithstanding any
term or provision of any option agreement. If the Board or the arbitration panel
finds that the Company is not entitled to cause a forfeiture for which a notice
is given to Executive, the Company shall pay (or reimburse, if already paid by
Executive) all expenses actually incurred by Executive in connection with such
attempted forfeiture.

            10.7    Enforcement.    Executive acknowledges and agrees that, by
virtue of his position, services and access to and use of confidential records
and proprietary information, any violation by him of any of the undertakings
contained in this Section 10 would cause the Company immediate, substantial and
irreparable injury for which it has no adequate remedy at law. Accordingly,
Executive agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining any violation or
threatened violation of any undertaking contained in this Section 10. The
Company agrees and consents to the entry of an injunction or other equitable
relief by a court of competent jurisdiction restraining the Company from making
any defamatory statements, whether orally or in writing, relating to alleged
violations or threatened

14

--------------------------------------------------------------------------------




violations by Executive of any undertaking contained in this Section 10.
Executive and the Company each waive posting of any bond otherwise necessary to
secure such injunction or other equitable relief. Rights and remedies provided
for in this Section 10 are cumulative and shall be in addition to rights and
remedies otherwise available to the parties hereunder or under any other
agreement or applicable law. Subject to Section 18.3, the Company shall bear all
costs and expenses arising in connection with any enforcement pursuant to this
Section 10.7.

            10.8    Cooperation with Regard to Litigation.    Except to the
extent that Executive has or intends to assert in good faith an interest or
position adverse to or inconsistent with the interest or position of the
Company, Executive agrees to cooperate reasonably with the Company, during the
Term and thereafter (including following Executive's termination of employment
for any reason), by making himself reasonably available to testify on behalf of
the Company in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and reasonably to assist the Company in any
such action, suit, or proceeding, by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company, in each case, as reasonably requested by the Company.
The Company agrees to pay (or reimburse, if already paid by Executive) all
expenses actually incurred in connection with Executive's cooperation and
assistance including, without limitation, reasonable fees and disbursements of
counsel, if any, chosen by Executive if Executive reasonably determines in good
faith, on the advice of counsel, that it is appropriate that Executive be
separately represented by his own counsel in such proceeding. Without limiting
the foregoing, after the expiration of this Agreement or the termination of
Executive's employment by the Company for any reason, such cooperation and
assistance shall not require Executive to forgo or significantly interrupt any
professional or personal commitment that he reasonably deems significant or to
take any action (including, without limitation, travel to, attendance at or
preparation for any meeting, deposition or other proceeding or event of any
type) that, in his reasonable judgment, could impair his ability to perform the
responsibilities of, or could jeopardize the continuation of, his then current
employment, or would otherwise impose any undue burden on Executive.

            10.9    Survival.    The provisions of this Section 10 shall survive
the termination of the Term and any termination or expiration of this Agreement.

            10.10    Company.    For purposes of this Section 10, references to
the "Company" shall include both the Company and each subsidiary of the Company.

        11.    Insurance for the Company's Benefit.    The Company may at any
time and for the Company's own benefit (or for the benefit of a lender to the
Company) apply for and take out life, health, accident or other insurance
covering Executive, either independently or together with others, in any amount
which the Company may deem to be in its best interests. The Company shall own
all rights in such insurance and proceeds thereof and Executive shall not have
any right, title or interest therein. Executive shall assist the Company at the
Company's expense in obtaining and maintaining any such insurance by submitting
to reasonable and customary medical examinations and preparing, signing and
delivering such applications and other documents as reasonably may be required.

        12.    Indemnification.    During the Term of this Agreement and all
periods after the expiration of this Agreement or termination of Executive's
employment for any reason, the Company shall indemnify Executive to the full
extent permitted under the Company's Certificate of Incorporation or By-Laws and
pursuant to any other agreements or policies in effect from time to time;
provided, however, that Executive shall at all times have at least all rights to
indemnification by the Company as are provided in the Company's Certificate of
Incorporation or By-Laws or pursuant to other agreements in effect on or
immediately prior to the Effective Date, and the Company shall also advance
expenses for which indemnification may be ultimately claimed as such expenses
are incurred to the fullest extent permitted under applicable law, subject to
any requirement that Executive provide an undertaking to repay such

15

--------------------------------------------------------------------------------


advances if it is ultimately determined that Executive is not entitled to
indemnification; provided, however, that any determination required to be made
with respect to whether Executive's conduct complies with the standards required
to be met as a condition of indemnification or advancement of expenses under
applicable law and the Company's Certificate of Incorporation, By-Laws, or other
agreement, shall be made by independent counsel mutually acceptable to Executive
and the Company (except to the extent otherwise required by law). After the
Effective Date, the Company shall not amend its Certificate of Incorporation or
By-Laws or any agreement in any manner which adversely affects the rights of
Executive to indemnification thereunder. Any provision contained herein
notwithstanding, this Agreement shall not limit or reduce, and the Company
hereby agrees to provide to Executive, any and all rights to indemnification to
the full extent permitted under applicable law. In addition, the Company will
maintain directors' and officers' liability insurance in effect and covering
acts and omissions of Executive during the Term and for a period of six years
thereafter on terms substantially no less favorable than those in effect on the
Effective Date. The indemnification rights made available to Executive pursuant
to this Section 12 shall at all times be at least as favorable to Executive as
the indemnification rights made available at such times to any other employee of
the Company. For purposes of this Section 12, references to the "Company" shall
include both the Company and each of its subsidiaries for which Executive has
acted, acts or will in the future act in any capacity. The provisions of this
Section 12 shall survive the termination of the Term and any termination or
expiration of this Agreement.

        13.    Notices.    Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:

To the Company:

Scientific Games Corporation
750 Lexington Avenue
25th Floor
New York, New York 10022
Attention: General Counsel

With a copy to:

Kramer Levin Naftalis & Frankel LLP
919 Third Avenue
New York, NY 10022
(212) 715-9100
Attention: Peter G. Smith, Esq.

To Executive:

A. Lorne Weil
51 East 90th Street
Penthouse B
New York, New York 10128

16

--------------------------------------------------------------------------------

With a copy to:

Hogan & Hartson L.L.P.
885 Third Avenue
New York, New York 10022
Attention: Andrew J. Trubin, Esq.

        If the parties by mutual written agreement supply each other with
telecopier numbers for the purposes of providing notice by facsimile, such
notice shall also be proper notice under this Agreement and shall be deemed
given on the next business day after the date on which successful and complete
transmission is confirmed by the receiving facsimile machine or otherwise
confirmed in writing on behalf of the recipient. In the case of Federal Express
or other similar overnight service, such notice or advice shall be effective on
the next business day after it is sent, and, in the cases of certified or
registered mail, shall be effective 5 days after deposit into the mails by
delivery to the U.S. Postal Service.

        14.    Assignability; Binding Effect.    Neither this Agreement nor the
rights or obligations hereunder of the parties hereto shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution and as specified below. The Company may assign this Agreement and
the Company's rights and obligations hereunder, and shall assign this Agreement
and such rights and obligations, to any Successor (as hereinafter defined)
which, by operation of law or otherwise, continues to carry on substantially the
business of the Company prior to the event of succession, and the Company shall,
as a condition of the succession, require such Successor to agree in writing to
assume the Company's obligations and be bound by this Agreement. For purposes of
this Agreement, "Successor" shall mean any person that succeeds to, or has the
practical ability to control, the Company's business directly or indirectly, by
merger or consolidation, by purchase or ownership of voting securities of the
Company or all or substantially all of its assets, or otherwise. This Agreement
shall be binding upon and inure to the benefit of Executive, his heirs,
executors, administrators, and beneficiaries, and shall be binding upon and
inure to the benefit of the Company and its successors and assigns.

        15.    Complete Understanding; Amendment; Waiver.    This Agreement
constitutes the complete understanding between the parties with respect to the
employment of Executive and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof (including the Old Agreement), except as provided in
Section 12, and no statement, representation, warranty or covenant has been made
by either party with respect thereto except as expressly set forth herein. This
Agreement shall not be modified, amended or terminated except by a written
instrument signed by each of the parties. Any waiver of any term or provision
hereof, or of the application of any such term or provision to any
circumstances, shall be in writing signed by the party charged with giving such
waiver. Waiver by either party of any breach hereunder by the other party shall
not operate as a waiver of any other breach, whether similar to or different
from the breach waived. No delay by either party in the exercise of any rights
or remedies shall operate as a waiver thereof, and no single or partial exercise
by either party of any such right or remedy shall preclude other or further
exercise thereof.

        16.    Severability.    If any provision of this Agreement or the
application of any such provision to any person or circumstances shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to such person or circumstances other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by law.
If any provision of this Agreement, or any part thereof, is held to be invalid
or unenforceable because of the scope or duration of or the area covered by such
provision, the parties hereto agree that the court making such determination
shall reduce the scope, duration and/or area of

17

--------------------------------------------------------------------------------


such provision (and shall substitute appropriate provisions for any such invalid
or unenforceable provisions) in order to make such provision enforceable to the
fullest extent permitted by law and/or shall delete specific words and phrases,
and such modified provision shall then be enforceable and shall be enforced. The
parties hereto recognize that if, in any judicial proceeding, a court shall
refuse to enforce any of the separate covenants contained in this Agreement,
then that invalid or unenforceable covenant contained in this Agreement shall be
deemed eliminated from these provisions to the extent necessary to permit the
remaining separate covenants to be enforced. In the event that any court
determines that the time period or the area, or both, are unreasonable and that
any of the covenants is to that extent invalid or unenforceable, the parties
hereto agree that such covenants will remain in full force and effect, first,
for the greatest time period, and second, in the greatest geographical area that
would not render them unenforceable. To the extent that a court of competent
jurisdiction determines that Executive willfully and materially breached
Section 10.1(a) (other than the first sentence thereof), 10.1(b), 10.2 (other
than the first and penultimate sentences thereof), 10.3, 10.4, or 10.8, the
Company's obligations to make payments hereunder shall immediately be limited to
the amounts, if any, remaining to be paid pursuant to Section 7(b) to the extent
not theretofore paid, provided that the Company's obligations to make such
greater payments shall immediately be reinstated in the event that the
determination of such court is overturned or reversed by any higher court.

        17.    Survivability.    The provisions of this Agreement which by their
terms call for performance subsequent to termination of Executive's employment
hereunder, or of this Agreement, shall so survive such termination, whether or
not such provisions expressly state that they shall so survive.

        18.    Governing Law; Arbitration; Expenses; Interest.    

        18.1    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and to be wholly performed within that State, without regard to
its conflict of laws provisions.

        18.2    Arbitration.    Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
New York, New York by three arbitrators in accordance with the rules of the
American Arbitration Association in effect at the time of submission to
arbitration; provided, however, that the Company shall be entitled to commence
an action in any court of competent jurisdiction to enforce Section 10, in part
or in its entirety.Judgment may be entered on the arbitrators' award in any
court having jurisdiction. For purposes of entering such judgment or seeking
enforcement of Section 10, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the Southern District of New York; (ii) any of the courts of
the State of New York or the State of Delaware; or (iii) any other court having
jurisdiction. The Company and Executive further agree that any service of
process or notice requirements in any such proceedings shall be satisfied if the
rules of such court relating thereto have been substantially satisfied. The
Company and Executive hereby waive, to the fullest extent permitted by
applicable law, any objection which either may now or hereafter have to such
jurisdiction and any defense of inconvenient forum. The Company and Executive
hereby agree that a judgment upon an award rendered by the arbitrators may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Subject to Section 18.3, the Company shall bear all costs and
expenses arising in connection with any arbitration proceeding pursuant to this
Section 18.2. Notwithstanding any provision in this Section 18, Executive shall
be entitled to seek in any court of competent jurisdiction specific performance
of Executive's right (which is hereby acknowledged and agreed to by the Company)
to be paid all compensation, benefits and other amounts required to be paid
during the pendency of any dispute or controversy arising under or in connection
with this Agreement, which, to the extent such amounts are paid by the Company
(or, in the case of a termination of Executive's employment by the Company
without Cause, are so paid in respect of periods commencing after 90 days
following the date of such termination) shall be credited against

18

--------------------------------------------------------------------------------




the total amounts otherwise finally determined to be owed to Executive pursuant
to this Agreement.

        18.3    Reimbursement of Expenses in Enforcing Rights.    All reasonable
costs and expenses (including, without limitation, reasonable fees and
disbursements of counsel) incurred by Executive in seeking to interpret this
Agreement or enforce rights pursuant to this Agreement shall be paid by the
Company on behalf of Executive (or, if already paid by Executive, reimbursed to
Executive by the Company) as such costs and expenses are incurred. If any claim
of Executive is found to be frivolous by a final, nonappealable determination of
the arbitration panel or court hearing the claim, Executive shall reimburse the
Company within 30 days of such determination for all amounts paid by the Company
under this Section 18.3 in connection with the claim.

        18.4    Interest on Unpaid Amounts.    Any amounts that have become
payable pursuant to the terms of this Agreement or any decision by arbitrators
or judgment by a court of law pursuant to this Agreement but which are not
timely paid shall bear interest at the prime rate in effect at the time such
payment first becomes payable, as quoted by the Company's principal bank.

        19.    Reimbursement of Expenses of Executive in Negotiating
Agreement.    All reasonable costs and expenses (including, without limitation,
reasonable fees and disbursements of counsel) incurred by Executive in
connection with the negotiation, preparation, execution, or delivery of this
Agreement shall be paid on behalf of Executive (or, if already paid by
Executive, reimbursed to Executive) promptly by the Company.

        20.    Titles and Captions.    All paragraph titles or captions in this
Agreement are for convenience only and in no way define, limit, extend or
describe the scope or intent of any provision hereof.

        IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement as of the date first above written.

    SCIENTIFIC GAMES CORPORATION
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:
 
 
 


--------------------------------------------------------------------------------

A. Lorne Weil

19

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
Table of Contents
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
W I T N E S S E T H
